DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 15 recites the limitation “the organic and inorganic composite layer” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, 10 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0204952 to Han et al. (hereafter “Han”).
Regarding claims 1 and 10, Han illustrates in at least figures 1-5 with associated text:
A display device 1000, comprising:
A flexible touch display 102, 160, comprising: 
a base 110; 
a light emitting portion 130 disposed on the base, the light emitting portion comprising a pixel defining layer 134 and a plurality of pixels 131-133 disposed spaced apart from each other in the pixel defining layer; 
a first inorganic encapsulation layer 141 disposed on the light emitting portion; 

a plurality of first sensing electrodes 161-163 [0122], the first sensing electrodes disposed spaced apart from each other on the first insulating layer; 
a second insulating layer 164 disposed on the first sensing electrodes; and 
a plurality of second sensing electrodes 165-167 [0123], disposed on the second insulating layer and arranged corresponding to the first sensing electrodes, wherein each second sensing electrode and each first sensing electrode have a width (W1, W2 below) less than or equal to a width of a bank of the pixel defining layer 134, and a position of each of the pixels 131-133 is revealed by positions of each second sensing electrode (165 below) and each first sensing electrode (161 below).

    PNG
    media_image1.png
    507
    751
    media_image1.png
    Greyscale


Regarding claims 7 and 16, Han illustrates in figures 2 and 3 a plurality of first connection portions 169, a plurality of second connection portions 170, and a plurality of touch pads PAD, wherein each of the first sensing electrodes 163 ( is electrically connected to a corresponding one of the touch pads through a corresponding one of the first connection portions, and each of the second sensing electrodes 167 is electrically connected to a corresponding one of the touch pads through a corresponding one of the second connection portions.
Regarding claims 8 and 17, Han discloses in paragraphs [0082] and [0105] the first insulating layer 143 and the second insulating layer 164 are each made of one of SiNx, SiONx, SiOx, (SiNx, SiOx) and a combination thereof, and an atomic ratio of silicon to nitrogen in the first insulating layer and an atomic ratio of silicon to nitrogen in the second insulating layer are both greater than 1 to 1 (SiOx contains no nitrogen, therefore the ratio of silicon to nitrogen is greater than 1 to 1).
Regarding claims 9 and 18, Han illustrates in figures 4 and 5 the base comprises a substrate 110 and a plurality of thin film transistors 120 disposed on the substrate, and each of the thin film transistors is configured to drive each of the pixels 131-133 to emit light.

Allowable Subject Matter
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2-5 and 11-14, the current prior art does not illustrate “the organic and inorganic composite layer is disposed between the first inorganic encapsulation layer and the first insulating layer, the organic encapsulation layer is disposed on the second sensing electrodes, and the second inorganic encapsulation layer is disposed on the organic encapsulation layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2019/0123112 to Lee et al. illustrates the claimed invention except at least a second sensing electrode.  In the figures BM is a black matrix.
US Patent Application Pub. No. 2021/0232250 to Yang et al. illustrates the claimed invention.



Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738